DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered.
New claims 30 has been added.  Claims 1, 2, 4, 6-9, 11, and 13-30 are pending in the application.
	The double patenting rejections previously set forth are withdrawn in view of the terminal disclaimer filed and approved 11/08/2022

Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered and are addressed with the modified ground of rejection below.  As best understood, the claimed hydrophilic groups e.g. the polyoxyalkylene group would have been obvious in view of Ait-Haddou et al, discussed below (related to the previously cited Aamer but teaching different embodiments).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 8-9, 11, 13-16, 18, 21, 24-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ogiwara et al (JP 2016-073922 A) and Ait-Haddou et al (US PGPub 2016/0288063 A1) in view of Ly et al (US PGPub 2015/0144557 A1).
With respect to claim 1, Ogiwara teaches a system and method for filtering organic solvents for e.g. resist applications, including multiple filters in suitable structure and in fluid communication with suitable flow path [Abs].  One of the filters may include a fluororesin, the two filters are preferably different materials [pg. 2, lines 16-21], and the fluororesin is preferably modified to have a surface with an acid group [pg. 2 lines 23-24].  Given the broadest reasonable interpretation, this may be considered a coating with a hydrophilic group i.e. at least the surface layer being a modified fluororesin.
Applicant amended to require that the hydrophilic group is a polyoxyalkylene group (of repeating unit C), a carbonic acid ester group, a thiol group, a thioether group, a phosphoric acid group, or a phosphoric acid ester group.  Ogiwara is silent to such groups.
However, Ait-Haddou teaches hydrophilically modified fluoropolymer supports [Abs] with coatings [0003] which provide benefits e.g. the strength and chemical resistance of the fluororesin combined with the hydrophilic application specificity of the coating [0001] which materials are suitable for filtration applications [Abs] including metal removal, photoresist filtering, and the like [0081].  The process of coating is designed to ensure that the stability of the support is not compromised and which provides a stable functionality [0002].  The materials may be provided in suitable filtration structures including housings with inlet and outlet and the like e.g. for dead-end or crossflow applications [0083-0084].  The groups may be polyoxyalkylene groups which are understood to be consistent with the required repeating unit C [0003, 0018].  Ait-Haddou is silent to the use of a second filter of a different kind in a connected system.
It would have been obvious to one of ordinary skill in the art to modify Ogiwara’s taught system to employ a membrane with a specific coating as in Ait-Haddou because Ait-Haddou teaches that this provides good functionality without compromising the stability of the support or of the functional layer.  Similarly, it would have been obvious to one of ordinary skill in the art to modify Ait-Haddou’s taught membranes to include them in systems which provide at least one additional type of filter because Ait-Haddou teaches that two separate filters are preferably employed for useful applications such as organic solvent filtration, e.g. to provide separate particle removal as in Ogiwara.  In either case, the claimed invention would have been obvious to one of ordinary skill in the art.
Regarding the requirement that the filter B includes at least one filter BU upstream that has a pore size of greater than or equal to 20 nm, and further includes at least on filter BD downstream that has a pore size of less than or equal to 20 nm, Ogiwara teaches that second filters (3) e.g. (5A) and (5B) may be provided downstream with particle removal diameter of 20 nm or less.  As such, provision of a filter with a pore size of 20 nm or less would at least have been obvious to one of ordinary skill in the art.  Ogiwara is silent to an upstream filter with a pore size of 20 nm or more.
However, Ly teaches purifiers for removing metal from organic solvent [Abs] and teaches that this is preferably accomplished by providing multiple filters in series.  The upstream membranes preferably have a larger pore size, and the downstream membrane preferably has ion exchange functionality including a surface modified with e.g. acid groups [0012].  It would have been obvious to one of ordinary skill in the art to modify the system taught by the combined system of Ogiwara and Ait-Haddou to include an upstream membrane because, as in Ly, the combination of an upstream, coarse membrane and a downstream ion exchange membrane provides improved purification performance in organic solvent filtration.  In particular, Ly teaches that upstream membranes with particular groups, while contributing to good removal efficiency of e.g. chromium and the like, further provide benefits such as reduction in non-volatile residue [0042].
Regarding the pore size of such upstream membranes, Ly teaches that the ion exchange membrane is preferably a membrane with a pore size in the range of 1-25 nm, and that the upstream membrane preferably has a greater pore size.  As such, providing a membrane with a pore size of 20 nm or more would have been obvious, in particular when modifying the system taught by Ogiwara which already employs a ~20 nm filter downstream.
With respect to claims 2, 26, and 30, Ogiwara is silent to the use of a polyoxyalkylene group as a component of the coating, but as best understood, the coatings taught by Ait-Haddou include hydrophilic polyoxyalkylene groups [Abs].
With respect to claim 4, as above Ly teaches providing larger pores on the upstream filter.
With respect to claim 8, at minimum, the materials for the membranes would be different because at least Ly teaches employing different surface modifications for the membranes.  Further, as above, Ogiwara teaches employing different materials for the ion exchange membrane and for other membranes in the system.  Finally, Ait-Haddou teaches that the membranes employed with e.g. hydrophilic coatings can be various fluororesins including PVDF, and Ly suggests PTFE for the microporous membranes.  As such, the use of different materials for the membranes would have been obvious to one of ordinary skill in the art.
With respect to claim 9, as above Ogiwara teaches a recirculation loop which represents a return flow path as claimed.
With respect to claim 11, as above Ogiwara already teaches that a downstream filter of about 20 nm may be provided but is silent to the pore size of the ion exchange filter.  It would have been obvious to ensure that the “filter A” i.e. the middle filter is an intermediate pore size, such that the downstream filter may capture materials that pass through “filter A” according to the same principles taught by Ly.  Additionally, Ly suggests a range of pore sizes for the ion exchange filter of 1-25 nm, which at least suggests it may have pores larger than 20 nm and may render the claimed size obvious.
With respect to claim 13, Ogiwara teaches that the system may include the aforementioned fluororesin filter as an ion removal filter (4), and a second filter (5) can be provided downstream with particle removal diameter of 20 nm or less [pg. 3, first paragraph; Fig. 1], and that these may be formed from polyamide (nylon), PE, PP, PS, and the like [pg. 3, line 8].
With respect to claim 14, as above Ait-Haddou teaches improvements to filter materials by coating with resins containing hydrophilic groups i.e. to enhance the fluororesin without compromising its strengths.  Providing such a material for the downstream filter or filters taught by Ogiwara would have been obvious to one of ordinary skill in the art for the same reasons e.g. as discussed in the alternative rejection grounds for claim 1.
With respect to claims 15 and 16, Ogiwara teaches a return flow path which returns fluid from a downstream side of the filters to an upstream side of the filters, as a loop [Figs. 1-2], including a tank (2) in series with the filters.
With respect to claim 18, see MPEP 2115; the material worked upon by a device is not accorded patentable weight.  Regardless, Ogiwara clearly contemplates treatment of resist solution and the like.
With respect to claims 21 and 24, as above Ogiwara teaches the system is employed for filtering liquid e.g. organic solvent.
With respect to claim 25, Ogiwara does not specify the pore size of the filter A, but as above Ly suggests that ion exchange membrane filters with pores in the range of 1-25 nm may be useful, such that selection of a pore size in that range would have been obvious in the system of Ogiwara.
With respect to claim 27, see the rejection of claims 15 and 16 above.  Ogiwara teaches a loop, with a tank and with filters in series downstream of the tank, and a return flow path i.e. continuation of the loop downstream of the filters.  This necessary includes one end of the return flow path being connected to the flow path (i.e. the path starting to loop downstream of the filters) at a position downstream of the tank, because this connection is downstream of both the filters and the tank.
Claims 6, 7, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ogiwara et al and Ait-Haddou et al in view of Ly et al, further in view of Raman (US PGPub 2009/0039019 A1).
With respect to claims 6 and 7, Ogiwara and the rest teach as above, but are silent to providing an upstream filter with a resin having an ion exchange group such as an acid or base group or the like.
However, Raman teaches articles that can contain membranes with ion exchange resins including two or more types of resins [Abs] e.g. for removal of metal in photoresist [0002] and provides embodiments in which separate membranes are provided with separate ion exchange groups [0027] and this allows for e.g. the use of both cation exchange and anion exchange functionalities [0008].  At least one of the resins may include e.g. acid groups or suitable cationically charge groups e.g. for cation exchange or anion exchange, respectively [0051-0052] such that the use of e.g. acid or base groups at minimum would have been obvious.
As such, it would have been obvious to one of ordinary skill in the art to modify the combined system of Ogiwara and Ait-Haddou to feature an upstream membrane with a suitable ion exchange resin because, as in Raman, it may be useful to provide multiple ion exchange membranes in series, to allow for different resins with different materials in an overall purification process.
With respect to claim 28, as above Ogiwara teaches a loop which would be capable of returning liquid from a downstream side of a filter e.g. filter A to an upstream side of the same filter, via the loop (and via intervening elements).  Further, as above, in view of Raman, provision of an ion exchange group of the filter BU would have been obvious.
Claims 17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ogiwara et al and Ait-Haddou et al in view of Ly et al, further in view of Hada et al (US PGPub 2006/0014098 A1).
With respect to claim 17, Ogiwara teaches as above, but is silent to a filter upstream of the tank with a pore size greater than about 20 nm.  However, given the broadest reasonable interpretation, the filters (5) e.g. (5A) or (5B) upstream of the tank in Ogiwara’s taught loop, which may have pore sizes of about 20 nm, may satisfy the claim requirements (given that multiple filters are provided, one may satisfy the requirements for “filter B” while another satisfies the requirements for “filter C”).
Regardless, Hada teaches process for producing photoresist composition [Abs] and teaches that it may be beneficial to provide multiple filtration steps before various tanks [0075], including with filters over 20 nm (e.g. about 0.2 or 0.1 or 0.04 µm), to improve the stability of the composition [0039, 0087-0090].
It would have been obvious to one of ordinary skill in the art to provide multiple tanks with multiple filtration steps e.g. to store liquid both before and after filtration, including before and after coarser filtration steps, in Ogiwara’s taught system to improve the stability of the product as suggested by Hada.
With respect to claim 29, as discussed above the provision of a filter, which may qualify as a filter B, upstream of the tank in Ogiwara’s taught system would have been obvious in view of Hada, to improve stability of the product.  Such modification would therefore provide the tank at a position in series between a filter e.g. a filter B and the ion exchange filter (4) e.g. a filter A in Ogiwara’s taught system.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ogiwara et al and Ait-Haddou et al in view of Ly et al, further in view of Kagiyama et al (US 4,788,043) and/or Clark et al (US 5,242,468).
Ogiwara teaches as above, and teaches that distillation is known in the art for purification but may not be able to remove e.g. all metal particles [pg. 2 lines 36-44] and is silent to the use of filtration in combination with distillation.
However, Kagiyama teaches processes for semiconductor washing and organic solvent purification [Abs] and teaches that the organic solvent cleaning may preferably include distillation, and further that the output (7) or a pervaporation step or the output (14) of a distillation step may preferably be filtered via microporous membrane to prevent particle accumulation [Fig. 2, Col. 8 lines 29-51].  Distillation is considered necessary to ensure removal of particular organic contaminants [Col. 3 lines 55-67].  Similarly, Clark teaches treatment of semiconductors with ultra-high purity liquids [Abs] and liquid treatment systems associated therewith, and teaches it may be beneficial to perform e.g. distillation to generate gaseous materials which are able to be filtered to a finer degree [Col. 3 line 64-Col. 4 line 11] and teaches that distillation and filtration can therefore be use din combination [reference claim 5].
It would have been obvious to one of ordinary skill in the art to modify the system taught by the combined system of Ogiwara and Ait-Haddou to include an upstream distillation step, because Ogiwara already recognizes the utility of distillation in the field, and Kagiyama and Clark teach particular benefits associated with distillation (i.e. removal of certain organic contaminants, or allowing for at least some treatment to occur in the gas phase) and both suggest the combination of distillation with filtration to produce high purity liquids in appropriate processes e.g. with organic solvents.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ogiwara et al and Ait-Haddou et al in view of Ly et al, in view of Kagiyama et al and/or Clark et al, further in view of Ji et al (US PGPub 2007/0265478 A1).
Ogiwara and the rest teach as above, but are silent to the specific use of at least two distillation columns or the like in series.
However, Ji teaches systems for preparation of solvent in an etching process [Abs] which involves in various steps filtration and distillation to produce the high purity material, and teaches that at least two distillation columns may be used and that they may be operated under different conditions; a first distillation tower is operated to remove low-boiling point organics, and the second tower is operated to remove high-boiling point organics [0056].
It would have been obvious to one of ordinary skill in the art to further modify the combined system of Ogiwara and Ait-Haddou to include at least two distillation columns because, as in Kagiyama and Clark, such columns are useful even for liquid organic solvent purification and, as in Ji, the use of multiple columns allows for targeting removal of contaminants of different volatility levels.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ogiwara et al and Ait-Haddou et al in view of Ly et al, further in view of Sakamoto et al (US PGPub 2014/0131278 A1).
Ogiwara teaches as above but is silent to washing of the filter (or other liquid contact areas) before liquid treatment.
However, Sakamoto teaches filter system conditioning [Abs] and teaches that, for systems employed in high-purity operations e.g. chemical purification in semiconductor industry, it is desirable to ensure that the filters themselves do not introduce any contaminants into the chemicals [0001-0002], and teaches washing with a suitable purging liquid which is compatible with the overall process.
It would have been obvious to one of ordinary skill in the art to modify the combined system of Ogiwara and Ait-Haddou to feature a washing step to wash the filters and other liquid contact areas because, as in Sakamoto, this reduces the risk that such elements will introduce contaminants into the chemical being purified.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777